Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
Page 12, line 1 of the specification reads “Fig 5. Shows a schematic illustration like fig. 6” this should read “Fig 5. Shows a schematic illustration like fig. 4” 
Page 12, line 3 of the specification reads “Fig 6. Shows a schematic illustration like figure 7” this should read “Fig 6. shows a schematic illustration like figure 5”
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “Driver assistance system” in claim 15.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, driver assistance system refers to “The driver assistance system (FAS), also referred to in English as an Advanced Driver Assistance System (ADAS) is an electronic device which is used in particular to assist the driver in a motor vehicle, for example in specific predefined driving situations or the like” ([0003] Applicant’s Specification as found in US2021229695A1)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the limitation “additional data is provided for a driver assistant of the driver assistance system and/or a driver of the motor vehicle” renders the claim unclear and indefinite. It is unclear whether “and/or” determines additional data is provided only to the driver assistant or the driver of the motor vehicle or if the additional data must be provided to both the driver assistant and the driver of the motor vehicle. For examination purposes, examiner has interpreted the additional data must be able to be provide additional data to the driver assistant and the driver of the motor vehicle

Regarding Claim 4, claim 4 recites the limitation "a distance" in line 5 of the claim 4.  There is insufficient antecedent basis for this limitation in the claim as this is the second mention of a distance therefore it is unclear if this is the same distance as mentioned in line 2 of claim 4. For examination purposes, examiner has interpreted the two distances recited in claim 4 to be the same distance which is “the distance of a current position of the motor vehicle from the transition from the private area to the public area”. 

Regarding Claim 5, claim 5 recites the limitation "the distance" in lines 2-3 of Claim 5.   There is insufficient antecedent basis for this limitation in the claim as claim 5 is dependent on claim 1 which does not refer to a distance. For examination purposes, examiner has interpreted “the distance” to be the same distance as detailed above with regard to claim 4. 

Regarding Claim 11, claim 11 recites the limitation "the interpretation of the scene" in line 2 of claim 11.  There is insufficient antecedent basis for this limitation in the claim as claim 11 is dependent on claim 10 which does not refer to an interpretation of a scene. For examination purposes examiner interpreted “the interpretation of the scene” to be the same as an interpretation of the scene as referenced in claim 9 which is interpreted as information gathered from inside of the vehicle or the area surrounding the motor vehicle that can be used to affects the driving of the motor vehicle. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. 

(US20190118801A1) in view of Reichel et al. (US9630616B2) which will further be referred to as Noh and Reichel respectively. 

Regarding claim 1, Noh teaches a method for operating a driver assistance system, for a motor vehicle driven at least partially automated ([0002] "The present disclosure relates to a device for automatic control of a vehicle and a method for controlling the same,") , comprising: learning a trajectory for driving the motor vehicle in an automated manner along the trajectory in a learning mode ([0219] "In the learning mode, the processor of the operation system 700 may learn a driving route and ambient environment of the vehicle"); driving the motor vehicle in the automated manner along the learnt trajectory  in an operating mode ([0225] "The processor of the operation system 700 may drive the vehicle 100 along the learned driving route by controlling the driving system 710 in the operating mode.) following the learning mode([0155] "an operating mode following the learning mode"); acquiring additional data relating to the driving of the motor vehicle along the trajectory in the public area ([0260] "In detail, in the case of the autonomous driving, the vehicle 100 can sense its surrounding environment to control vehicle driving…without user's manipulation.") wherein the additional data comprise at least current traffic data relating to the driving of the motor vehicle in the public area adjoining the private area ([0260]"That is, the vehicle 100 can sense the surrounding environment (e.g., roads and surrounding obstacles) using the sensor, and in this case, the object detection device 300") and providing the additional data for the driver assistance system ([0232]-[0234] "The driving system 710 may perform driving of the vehicle 100 by providing a control signal to the vehicle drive device 600 in response to reception of object information from the object detection device 300... "). 

Examiner interprets “at least partially automated” to include semi-automatic and fully automatic.

Noh fails to explicitly teach detecting at least one transition from a private area to a public area while the motor vehicle is being driven along the trajectory in the operating mode. 
However, Reichel teaches detecting at least one transition from a private area to a public area (Col. 4 lines 40-44 "it can be provided that at least one item of permission information and/or the positional information is determined from measurement data received by a sensor and/or a communication device of the motor vehicle.") while the motor vehicle is being driven along the trajectory in the operating mode (Col. 9 lines 1-5 “Thus when it is determined that the motor vehicle is about to leave the area in which a higher degree of automation was permissible, to enter an area in which only a lower degree of automation is possible, corresponding measures that increase the safety of the motor vehicle can be provided.”).

Examiner interprets “Private area” to be an area where automated driving is permitted and “Public area” as an area where according to legal regulations automated driving is impermissible. 

It would have been obvious to a person having ordinary skill in the art to combine the method for controlling a device for automatic control of a vehicle taught in Noh with the step of utilizing sensors and wireless communication taught in Reichel to detect a transition from a private area to public area while operating automatically along the trajectory. One would have been motivated to do so to ensure that the driver of the vehicle follows the law with regards to the use of autonomous operation of a vehicle to better promote driving safety.

Regarding Claim 2, the combination of Noh and Reichel teach the method according to claim 1 as detailed above. 
Noh teaches wherein the additional data is provided for a driver assistant of the driver assistance system ([0220] “the processor of the operation system 700 may store and analyze the information about the ambient environment of the vehicle based on information detected through the object detection device 300”) and/or a driver of the motor vehicle ([0259] "In some implementations, the information detection by the sensor can be performed … for the purpose of assisting the user in manipulating the vehicle.") 

Examiner Interprets driver assistant as a module of the driver assistance system or a component that aids in the operation of the driver assistance system.

Regarding Claim 3, the combination of Noh and Reichel teach the method according to claim 1 as detailed above. 
Noh fails to explicitly teach wherein the additional data is acquired before the transition from the private area to the public area is reached.
Reichel, however, teaches wherein the additional data is acquired before the transition from the private area to the public area is reached (Col. 4 lines 51-67 "Thus it can be advantageously provided that measuring data regarding a sign or marker, which relates to the permission of the use of the vehicle system, are obtained via at least one optical sensor...and are analyzed for determining the permission information and/or the positional information...For example it is possible to provide corresponding markers and/or signs upon entering such an area as wells as exiting from such an area, so that in particular the known optic of the optical.” )  
It would have been obvious to one of ordinary skill in the art to combine the method taught by the combination of Noh and Reichel with acquiring additional data before the transition between a private and public area taught in Reichel. One would be motivated to do so to be able to determine if a vehicle is permitted to operate in an autonomous mode in a certain area before crossing into that area. This would be advantageous to the driver so that in case the autonomous operation is impermissible the vehicle can be switched to a manual mode so that the driver can avoid breaking the law. The driver of the vehicle can also be safer in the transition between autonomous and manual operation because they are aware of their environment due to the data that was acquired before the transition. 

Regarding Claim 4, the combination of Noh and Reichel teach the method according to claim 1 as detailed above.
Noh teaches in which the acquisition of the additional data is started in an automated fashion when a distance is smaller than the comparison value ([0137] " the LIDAR 330 may utilize a light steering technique to detect an object located within a predetermined distance from the vehicle")
Reichel teaches wherein a distance of a current position of the motor vehicle from the transition from the private area to the public area is detected (Col. 4 lines 44-49 "In this case sensor data or a communication device for communication with fixed senders (C2x-communication) are thus used to determine measuring data which describe the actual location of the motor vehicle and/or at least one item of permission information,”) and 2compared with a predefined comparison value (Col. 3 lines 3-10 "Further operating parameters which may be automatically set within the framework of the method according to the invention are system limits of the vehicle system, i.e., for example a maximal speed up to which an autonomous driving is permitted, an area in which an autonomous driving is permitted and threshold values regarding such parameters,”)
It would have been obvious to one of ordinary skill in the art to combine the use of LIDAR taught in Noh with the threshold values and acquisition of permission information taught in Reichel to be able to determine the environment around the vehicle. One would be motivated to do so to safely transition between different degrees of automation. This would prove to be helpful if for example the vehicle switches to manual mode from autonomous mode due to permission information then the driver is aware of potential hazards as data concerning the driving environment was collected before this transition, therefore lowering the risk of a collision due to unforeseen obstacles. 

Regarding Claim 5, the combination of Noh and Reichel teach the method according to claim 1 as detailed above. 
Noh teaches wherein a speed of the motor vehicle is set as a function of the distance ([0334]- [0335] "as shown in FIG. 15, the vehicle 100 may senses that the different vehicle 100A approaches and then stops at the back of the vehicle based on the sensed movement characteristics. That is, the vehicle 100 may determine that a distance between the vehicle 100 and different vehicle 100A is long and continuously increased, and thus the collision probability is low.  For this reason, the vehicle 100 can move along the path P at a speed higher than that preconfigured in the configuration step S20. In detail, the vehicle 100 may move at a speed higher than that configured before the different vehicle 100A is detected…”)
Noh fails to teach the distance as “the distance of a current position of the motor vehicle from the transition from the private area to the public area”.  
Reichel teaches the distance of a current position of the motor vehicle from the transition from the private area to the public area (Col. 4 lines 44-49 "In this case sensor data or a communication device for communication with fixed senders (C2x-communication) are thus used to determine measuring data which describe the actual location of the motor vehicle and/or at least one item of permission information,”).
It would have been obvious to one of ordinary skill in the art to have substituted the different vehicle 100A as taught in Noh with the permission information taught in Reichel.  One would be motivated to do so to limit the speed in relation to the distance to a public area from a private area so that the vehicle does not cross into the public area from the private area but can be slowed or stopped (Noh, [0335] “it is preferred that the vehicle moves at a relatively low speed to efficiently monitor and avoid the different vehicle 100A.”). One would be further motivated to combined the two teachings to allow time for the driver to regain control of the vehicle if autonomous operation is impermissible beyond a certain point (Reichel ,Col. 9 lines 12-18 “According to one example, when departing an area of complete autonomous operation of the motor vehicle, a request to take over driving is initially outputted to the driver, whereupon the driver is given a defined time period to at least partially take over driving functions again. When this does not occur it can be provided that the motor vehicle is caused to assume a safe state, in particular a standstill,”) 

Regarding Claim 6, the combination of Noh and Reichel teach the method according to claim 1 as detailed above. 
Noh teaches the additional data is acquired and stored at least partially while the trajectory is being learnt ([0220] “the learning of the driving route may include generating map data for a route in which the vehicle 100 drives… the processor of the operation system 700 may generate map data based on information detected through the object detection device 300 during driving from a departure to a destination.” and [0154] "once the vehicle 100 starts the learning mode in response to a user input to the input unit 210, the processor 370 may store data sensed by the camera 310, the radar 320, the LIDAR 330, the ultrasonic sensor 340, and the infrared sensor 350 in the memory 140).

Regarding Claim 7, the combination of Noh and Reichel teach the method according to claim 1 as detailed above. 
Noh teaches wherein the additional data comprises traffic objects in the public area ([0106] - [0109] " The object detection device 300 is used to detect an object outside the vehicle 100 … an object o may include a lane OB10, a nearby vehicle OB11, a pedestrian OB12, a two-wheeled vehicle OB13, a traffic signal OB14 and OB15, a light, a road, a structure, a bump, a geographical feature, an animal, etc."). 
Regarding Claim 8, the combination of Noh and Reichel teaches the method according to Claim 7 as detailed above.
Noh teaches wherein the additional data at least partially comprises movement data of the traffic objects ([0107] "The object information may include information about the presence of an object, location information of the object, information on distance between the vehicle and the object, and the speed of the object relative to the vehicle 100.").

Regarding Claim 9, the combination of Noh and Reichel teach the method according to claim 1 as detailed above. 
Noh teaches wherein an interpretation of a scene is made ([0269] “The vehicle 100 configured to perform an automatic parking can detect a parking space and surrounding environment therearound using a sensor, and to this end, the object detection unit 300 can be used …In addition, for accurate automatic parking, the state of the vehicle 100 including information about the current position, speed, steering, etc. can be detected through the sensing unit 120. Information on the surrounding environment/parking space and information on the vehicle’s state can be continuously obtained in the sensing step S10 until the automatic parking according to the present disclosure is completed.”). 

Examiner interprets an “interpretation of the scene” as information gathered from inside of the vehicle or the area surrounding the motor vehicle that can be used to affects the driving of the motor vehicle. 

Regarding Claim 10, the combination of Noh and Reichel teach the method according to claim 1 as detailed above. 
Noh teaches wherein the additional data comprises at least one input by the driver of the motor vehicle ([0072] "The input unit 210 is configured to receive information from a user, and data collected in the input unit 210 may be analyzed by the processor 270 and then processed into a control command of the user.").

Regarding Claim 11, the combination of Noh and Reichel teach the method according to Claim 10 as detailed above.
Noh teaches wherein depending on the interpretation of the scene, the input by the driver is taken into account in the continuation of the movement of the motor vehicle along the trajectory ([0044] - [0053] “The vehicle may be switched to an autonomous mode of manual mode in response to a user input…”)

Regarding Claim 12, the combination of Noh and Reichel teach the method according to claim 1 as detailed above. 
Noh teaches wherein a wireless communication link to at least one other motor vehicle is set up in a predefined surrounding area of the motor vehicle ([0159] "The communication device 400 is configured to perform communication with an external device. Here the external device may be a nearby vehicle, a mobile terminal, or a server."), and surroundings data of this further motor vehicle is transferred to the motor vehicle ([0049] “In another example, the vehicle 100 may be switched from the manual mode to the autonomous mode, or vice versa, based on driving environment information received through a communication device 400.”).

Regarding Claim 13, in order to carry out the method for operating a driver assistance system according to claim 1 which is taught by the combination of Noh and Reichel as detailed above.
Noh teaches a computer program product with program code means which are stored ([0343] "Implementations described above may be implemented as computer-readable code), in a non-transitory computer readable medium ([0343] “program-recorded medium”), when the computer program product is run on a computer unit of an electronic control unit ([0343] “The computer may include the processor 270 or the controller 170.”). 

Regarding Claim 15, Noh teaches a driver assistance system for driving a motor vehicle in an at least partially automated manner ([0002] "The present disclosure relates to a device for automatic control of a vehicle” ), wherein the driver assistance system is configured: to learn a trajectory for driving the motor vehicle in an automated fashion along the trajectory in a learning mode ([0219] "In the learning mode, the processor of the operation system 700 may learn a driving route and ambient environment of the vehicle100."); to drive the motor vehicle in an automated fashion along the learnt trajectory, in an operating mode([0225] "The processor of the operation system 700 may drive the vehicle 100 along the learned driving route by controlling the driving system 710 in the operating mode.),  following the learning mode ([0155] "an operating mode following the learning mode”), to acquire additional data relating to the driving of the motor vehicle along the trajectory in the public area ([0260] "In detail, in the case of the autonomous driving, the vehicle 100 can sense its surrounding environment to control vehicle driving…without user's manipulation."), wherein the additional data comprises at least current traffic data relating to the driving of the motor vehicle in the public area adjoining the private area([0260]"That is, the vehicle 100 can sense the surrounding environment (e.g., roads and surrounding obstacles) using the sensor, and in this case, the object detection device 300"), and to use the additional data to drive the motor vehicle in the public area ([0232]-[0234] "The driving system 710 may perform driving of the vehicle 100 by providing a control signal to the vehicle drive device 600 in response to reception of object information from the object detection device 300…").
Noh fails to explicitly teach the driver assistance system configured to detect at least one transition from a private area to a public area while the motor vehicle is being driven along the trajectory in the operating mode.

However, Reichel , teaches the driver assistance system configured to detect at least one transition from a private area to a public area (Col. 4 lines 40-44 "it can be provided that at least one item of permission information and/or the positional information is determined from measurement data received by a sensor and/or a communication device of the motor vehicle." and Col.6 lines 6-19) while the motor vehicle is being driven along the trajectory in the operating mode (Col. 9 lines 1-5 “Thus when it is determined that the motor vehicle is about to leave the area in which a higher degree of automation was permissible, to enter an area in which only a lower degree of automation is possible, corresponding measures that increase the safety of the motor vehicle can be provided.”).

It would have been obvious to a person having ordinary skill in the art to combine the vehicle control device disclosed in Noh with the capability to determine permission information taught in Reichel. One would have been motivated to do so to be able to determine if automatic vehicle control is permissible by law in a given location in order for a driver of the vehicle to follow the law which further promotes the safety of the driver. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Derendarz et al. (DE102016211179A1) teaches a method for executing an automated driving of a vehicle along a trajectory that includes determining if automatic vehicle control is permitted in a certain area by law or can automatic vehicle control can be executed based on other user defined preferences. 
Placke et al. (US8290665B2) teaches a method for driver support where a driver assistance system monitors a driving situation of the vehicle and recommends an action to a driver or performs automatic control to execute a driving action. Placke et al.  also teaches measuring the distance to objects surrounding the vehicle and implementing minimum distance requirements to these objects. 
Bonne et al. (US2013/0035821A1) teaches a driving assistance apparatus that automatically records and stores a trajectory, and refines the virtual trajectory by comparing object data determined by the environmental detection sensors with the environmental data determined by the digital map unit. Bonne et al. also teaches checking the vehicle position to compare it with the position of a boundary position to check if the distance falls within a threshold value. 
Hasberg et al. (US2018/0012496A1) teaches a method and control device that can determine the location of the motor vehicle, acquire driving-environment data of the motor vehicle and generate a driving environment model.  
Sannodo et al. (EP2957474A1) teaches a parking assist apparatus that generates a traveling route from a starting position to an ending position and implements speed control based on the distance between the vehicle and objects detected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N RORIE whose telephone number is (571)272-6962. The examiner can normally be reached Monday - Friday (out of office every other Friday) 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R./Examiner, Art Unit 4175            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662